Citation Nr: 0713625	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-33 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
condition.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a chronic foot 
condition.

4.  Entitlement to service connection for residuals of 
tuberculosis (TB) exposure.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for prostatic 
hypertrophy or similar condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968 to include service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2002 and March 2003 rating decisions by which 
the RO denied the benefits sought herein.  Also in appellate 
status were the issues of entitlement to service connection 
for hearing loss and tinnitus.  Service connection for these 
disabilities has since been granted, and these issues are no 
longer in appellate status.  Grantham v. Brown, 114 F. 3d 
1156 (Fed. Cir. 1997).  

In September 2003, the veteran testified at a hearing before 
a hearing officer at the RO.

From a November 2001 document in the claims file, it appears 
that the veteran is seeking service connection for erectile 
dysfunction.  As this issue has not been procedurally 
developed, the Board is referring it to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for prostatic 
hypertrophy or similar condition and entitlement to service 
connection for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A skin condition is not shown to be related to the 
veteran's active duty service or presumptively linked 
thereto.

2.  Allergic rhinitis is not shown to be related to the 
veteran's active duty service.

3.  A chronic foot condition is not shown to be related to 
the veteran's active duty service.

4.  The veteran is not shown to be suffering from residuals 
of TB.


CONCLUSIONS OF LAW

1.  The veteran's claimed skin condition was not incurred in 
or aggravated as a result of his active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).

2.  The veteran's claimed allergic rhinitis is not due to 
disease or injury that was incurred in or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

3.  The veteran's claimed foot condition is not due to 
disease or injury that was incurred in or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

4.  The veteran's claimed residuals of TB were not incurred 
in or aggravated as a result of his active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in November 2002 and March 2006 letters, the RO 
notified the veteran of the types of information and evidence 
needed to substantiate and complete service connection 
claims, and of what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claim and effectively informed 
him to submit any relevant information in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  The March 2006 letter apprised his of disability 
ratings and effective dates as mandated by the Court in 
Dingess/Hartman.

The November 2002 letter provided VCAA notice regarding 
entitlement to service connection but did not specifically 
identify the issues finally decided herein.  No specific 
notice was ever provided to the veteran regarding what 
evidence and information was necessary to substantiate his 
claims with regard to the disabilities finally decided 
herein.  Nevertheless, the Board finds that it may proceed 
with a decision regarding these issues based on the November 
2002 letter, which provided notice regarding how to establish 
service connection, testimony and argument offered during the 
September 2003 hearing, and written argument submitted by the 
veteran's representative in April 2005 and March 2007.  At 
such hearing, testimony and argument was offered in an 
attempt to relate the disabilities denied herein to the 
veteran's active service.  The written argument submitted by 
the representative sets forth the controlling regulation and 
legal authority for establishing service connection.  The 
Board finds that the content of this testimony and written 
and oral argument demonstrates that he had actual knowledge 
of the need to show a causal relationship between the 
disabilities for which service connection is claimed and his 
active service.  Thus, an absence of VCAA notice regarding 
the specific disabilities is not prejudicial to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records and records 
from the Social Security Administration.  The veteran has 
identified private medical treatment from providers who are 
no longer living or who otherwise cannot provide medical 
records.  The Board need not make efforts to obtain these 
medical treatment records that, according to the veteran, are 
unobtainable.  The Board observes that the veteran has not 
been afforded VA medical examinations in connection with his 
claims as mandated by VCAA in some circumstances.  As 
explained in the body of the decision, however, such 
examiners are not necessary herein.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as active 
tuberculosis, are presumed to have been incurred in service 
if manifest to a compensable degree within three years of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e).  The foregoing diseases shall be service connected 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

Skin condition

The service medical records reflect no complaints or 
diagnoses regarding the skin.  The post-service medical 
records show VA treatment for skin conditions in the mid 
1980's when tinea cruris, tinea pedis, and hand dermatitis 
were diagnosed.  

At his September 2003 hearing, the veteran testified that his 
skin condition began in 1968 after he returned from Vietnam.  
At present, according to the veteran, his skin condition 
affected his hands, legs, and feet as well as other parts of 
the body if he did not keep the skin conditions under 
control.  He described itching and indicated that he was 
compelled to take steroids on two occasions to control 
symptoms.  The veteran asserted that in 1968, he was given 
medicated creams to control symptoms.  The veteran asserted 
that he received treatment for his skin condition from a 
private physician from 1968 to 1985.  This physician was no 
longer in practice, and records from his practice were 
destroyed.

Initially, the Board observes that the veteran is not shown 
to be competent to render medical opinions upon which the 
Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Thus, his 
assertions regarding the origins and nature of his skin 
disorders are not ones that the Board will credit.  As well, 
the Board observes that the record does not reflect that the 
veteran suffers from chloracne or other acneform diseases 
consistent with chloracne or from porphyria cutanea tarda.  
Thus, presumptive service connection based on service in 
Vietnam for the veteran's skin conditions is precluded.  
38 C.F.R. §§ 3.307, 3.309.

The record does not include any competent medical evidence of 
a nexus between the veteran's skin conditions and service.  
Thus, direct service connection for the claimed skin 
conditions is denied.  38 C.F.R. § 3.303.

The Board observes that the veteran was not afforded a VA 
medical examination in furtherance of his claim.  Normally, 
under VCAA, VA is required to seek a medical opinion to 
assist claimants in establishing claims for VA benefits.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's skin conditions to service, a medical opinion 
regarding whether the veteran's skin conditions are directly 
related to service would be of no value in this case.  VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

Because there is no competent evidence in the veteran's 
favor, the preponderance of the evidence is against the 
claim, and the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.

Allergic rhinitis

The service medical records are silent as to allergic 
rhinitis.  The most current VA medical records reflect 
nonallergic rhinitis.  

At his September 2003 hearing, the veteran stated that his 
allergic rhinitis had its onset in 1968.  He indicated that 
in the years after separation from service, he saw a 
specialist in connection with the disorder.  He was 
unsuccessful in obtaining these records.  

The type of rhinitis from which the veteran suffers is 
immaterial, as the evidence does not reflect a nexus between 
the veteran's rhinitis and service.  As explained above, the 
Board cannot credit the veteran's assertions as to the 
origins of his rhinitis and cannot grant service connection 
based on his opinions in this regard.  Espiritu, supra.  
Because there is no competent medical evidence of a nexus 
between the veteran's claimed allergic rhinitis and service, 
service connection for that disorder is denied.  38 C.F.R. 
§ 3.303.

The Board observes that the veteran was not afforded a VA 
medical examination in furtherance of his claim.  Normally, 
under VCAA, VA is required to seek a medical opinion to 
assist claimants in establishing claims for VA benefits.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's rhinitis to service, a medical opinion regarding 
whether the veteran's rhinitis is directly related to service 
would be of no value in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

Because there is no competent evidence in the veteran's 
favor, the preponderance of the evidence is against the 
claim, and the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.

Foot condition

A foot condition is not evident from the service medical 
records.  In September 1995, numbness and burning in the 
right foot was noted by an orthopedic surgeon.  There is no 
indication in the record that the veteran is suffering from 
any specific condition of the feet.  Absent a present 
disability, service connection cannot be granted.  38 C.F.R. 
§ 3.303; Gilpin, supra.  Thus, service connection for a foot 
condition is denied.

At his September 2003 hearing, the veteran described the 
nature of his foot condition.  He discussed skin problems of 
the feet.  The Board has already determined that service 
connection for a skin condition, to include tinea pedis, is 
not warranted.  Next, he indicated that he was given shoe 
inserts but did not identify the reason for such inserts.  In 
any event, he denied trauma to the feet in service and stated 
that his claims foot condition emerged after service.  
Service connection cannot be granted for a disability that 
originated after service unless the claimed disability falls 
into a category for which presumptive service connection may 
be granted.  38 C.F.R. §§ 3.307, 3.309.  The veteran's 
claimed foot condition is insufficiently specific and thus 
does not fall into any category for which presumptive service 
connection might be warranted.  Rather, the evidence suggests 
no nexus between the claimed chronic foot condition and 
service.  As such, to the extent that a chronic foot 
condition exists, service connection is denied.  38 C.F.R. 
§ 3.303.

The Board observes that the veteran was not afforded a VA 
medical examination in furtherance of this claim.  Normally, 
under VCAA, VA is required to seek a medical opinion to 
assist claimants in establishing claims for VA benefits.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's claimed chronic foot condition to service, a 
medical opinion regarding whether the veteran's claimed 
chronic foot condition is directly related to service would 
be of no value in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

Because there is no competent evidence in the veteran's 
favor, the preponderance of the evidence is against the 
claim, and the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.

Residuals of TB exposure

No TB is noted in the service medical records.  A November 
2001 VA progress note indicates that the veteran had a 
positive TB tuberculin skin test.  He was a low-risk reactor, 
however, and was considered at low risk of developing active 
TB.  

At his September 2003 hearing, the veteran indicated that he 
received treatment for TB at a VA facility after service and 
stated that he had been exposed to TB.  He did not indicate 
where and when he was exposed to TB.  He denied any TB-
related problems.

The record does not indicate that the veteran ever developed 
active TB and shows no residuals of TB.  Indeed, the veteran 
denies residuals of TB.  Absent a presently shown disability, 
service connection cannot be granted.  38 C.F.R. §§ 3.303, 
3.307, 3.309; Gilpin, supra.  

The Board observes that the veteran was not afforded a VA 
medical examination in furtherance of his claim.  Normally, 
under VCAA, VA is required to seek a medical opinion to 
assist claimants in establishing claims for VA benefits.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

Because there is no competent evidence of a current 
disability, a medical opinion regarding whether the veteran's 
claimed TB residuals are directly related to service would be 
of no value in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

Because there is no competent evidence in the veteran's 
favor, the preponderance of the evidence is against the 
claim, and the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.


ORDER

Service connection for a chronic skin condition is denied.

Service connection for allergic rhinitis is denied.

Service connection for a chronic foot condition is denied.

Service connection for residuals of TB is denied.


REMAND

Although VA records contained within the claims file reflect 
negative PTSD screening test results, at his September 2003 
hearing, the veteran suggested ongoing VA psychiatric 
treatment for which he was receiving psychotropic medication.  
Because the latest VA treatment records are dated in January 
2006 and because they do not deal with psychiatric treatment, 
the Board will ask that all VA psychiatric treatment records 
from Cincinnati VA Medical Center (MC) dated from September 
2003 to the present be associated with the claims file.  It 
is in September 2003 that the veteran testified that he was 
receiving treatment at VA when providing testimony regarding 
PTSD.

The Board has referred the issue of entitlement to service 
connection for erectile dysfunction to the RO for initial 
adjudication.  Resolution of that issue might well shed light 
on the veteran's claimed prostate problems, and the two 
issues for that reason are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation).  The RO is advised that adjudication of the 
prostate issue should be deferred pending the outcome of the 
erectile dysfunction issue.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
Cincinnati VAMC psychiatric treatment 
records dated from September 2003 to the 
present.  

2.  After completing the foregoing and 
adjudicating the erectile dysfunction 
issue, review the claims file and conduct 
further development if indicated.  Then 
issue a supplemental statement of the case 
on the issues of entitlement to service 
connection for PTSD and entitlement to 
service connection for prostatic 
hypertrophy or similar condition.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


